Title: To James Madison from Philip Mazzei, 7 February 1788
From: Mazzei, Philip
To: Madison, James


Caro Amico,
Parigi, 7 Febbraio 1788.
Questa la mando aperta al fratello d’un mio Amico, residente in Havre, affinchè c’includa la ricevuta del capitano, cioè la poliza di carico di una cassa impagliata e imballata e di un pacchetto coperto con tela incerata. Il pacchetto, che mando stamani per la diligenza, contiene un libro in 4to., nel quale sono 5 lettere sigillate per Mr. Edd. Randolp, Mr. Wythe, Mr. Blair, Mr. Bellini, e Mr. Oster, con una non sigillata per voi medesimo. Quella diretta a Mr. Wythe contiene un sigillo da oriuolo legato in oro a Firenze. La cassa spedita tempo fa contiene 64 esemplari del mio libro, per disporne a norma del contenuto nella lettera sopraddetta, la quale contenendo tutto ciò che è necessario per il presente, termino confermandomi nuovamente, Tutto vostro
Filippo Mazzei
 
Condensed Translation
Mazzei sends the bill of lading for the case and packet that he is having shipped to America. The packet contains letters for Mazzei’s friends, including the one to JM of 4 February. The packing case contains sixty-four copies of Mazzei’s book.
